Case 1:19-cv-00515-TSE-TCB Document 23 Filed 05/29/20 Page 1 of 7 PagelD# 178

IN THE UNITED STATES DISTRICT COURT FOR THE
EASTERN DISTRICT OF VIRGINIA

Alexandria Division

Eric John Walsh,
Petitioner,
Vv. 1:19¢ev515 (TSE/TCB)

Carl A. Manis,!
Respondent.

Nee Nee Nee Nee ee ee Ne”

MEMORANDUM OPINION & ORDER

Virginia inmate Eric John Walsh has filed a petition for writ of habeas corpus under 28
U.S.C. § 2254, apparently challenging the legitimacy of his conviction arising out of the Danville
City Circuit Court. See Dkt. No. 9. Respondent filed a Rule 5 Answer and a motion to dismiss
[Dkt. Nos. 16-19]. Although petitioner was afforded the notice required by Local Rule 7(K) and
Roseboro v. Garrison, 528 F.2d 309 (4th Cir. 1975) [Dkt. No. 20], he has not filed a response.
Respondent’s motion is ripe for adjudication. For the reasons that follow, the motion to dismiss
must be granted, and the petition will be dismissed.

Background

On October 28, 2010, in the Danville City Circuit Court, petitioner executed a plea
agreement to twenty-two charges of statutory burglary, sixteen counts of grand larceny, and three
counts of petty larceny. See CR10001156-00 through CR10001188-00. On January 6, 2011, the

circuit court sentenced petitioner to a term of imprisonment of seventy-six years, twelve months,

 

' Although petitioner named Wallens Ridge State Prison as the respondent in this action, the
proper party-respondent is the “state officer who has custody” over petitioner. See Rule 2(a),
RULES GOVERNING SECTION 2254 CASES. Substitution of the named respondent in favor of Carl
Manis, the Warden of Wallens Ridge State Prison, is appropriate in this matter. See Fed. R. Civ.
P. 17(d), 25(d).
Case 1:19-cv-00515-TSE-TCB Document 23 Filed 05/29/20 Page 2 of 7 PagelD# 179

with 56 years and 12 months of that sentence suspended, resulting in an active sentence of
twenty years. Id. Petitioner then filed a motion for reconsideration of his sentence. By order
dated April 19, 2011, the circuit court granted that motion insofar as it recommended that
petitioner “serve his sentence in a therapeutic drug community.” Id. In all other respects, the
circuit court “certified and re-affirmed” its original order. Id.

Petitioner did not file any direct appeal or petitions for collateral review of his
convictions until he filed the petition currently under review on June 30, 2019. See Dkt. No. 1.
In his petition, petitioner raises, verbatim, the following three claims:

1. My B&E was not in Chatham VA, it was in Danville VA. The Danville police & court
charge me with one B&E in Chatham VA;

2. Family has been steeling money & taxs from me & banks look in banks; and

3. I could not write court & get help I needed because I know who did some murders.
Dkt. No. 1.

Exhaustion and Procedural Default
Respondent asserts that petitioner’s claims are procedurally defaulted and therefore

barred from review in this proceeding. See Dkt. No. 19, pp. 3-5. Before a state prisoner may file
in federal court a petition for a writ of habeas corpus, the prisoner must first exhaust his claims in
the state court system. 28 U.S.C. § 2254(b)(1)(A). Indeed, a state prisoner “must give the state
courts one full opportunity to resolve any constitutional issues by invoking one complete round
of the State’s established appellate review process.” Q’Sullivan v. Boerckel, 526 U.S. 838, 845
(1999). In Virginia, to exhaust state remedies, “a petitioner must present the same factual and
legal claims raised in the [federal] petition to the Supreme Court of Virginia either by way of (i)

a direct appeal, (ii) a state habeas corpus petition, or (iii) an appeal from a circuit court’s denial
Case 1:19-cv-00515-TSE-TCB Document 23 Filed 05/29/20 Page 3 of 7 PagelD# 180

of a state habeas petition.” Sparrow v. Dir., Dep’t of Corr., 439 F.Supp.2d 584, 587 (E.D. Va.
2006).

A successfully exhausted claim may nevertheless be deemed “procedurally defaulted”
and barred from federal review if a state court denies that claim pursuant to an independent and
adequate state ground. See Harris v. Reed, 489 U.S. 255, 259 (1989). And a federal habeas
court may deem a claim not presented to the highest state court exhausted and barred from
review “if it is clear that the claim would be procedurally barred under state law if the petitioner
attempted to present it to the state court.” Baker v. Corcoran, 220 F.3d 276, 288 (4th Cir. 2000).
Federal habeas petitioners may overcome procedural bars and receive review of their claims
through a showing of cause and prejudice, see Gray v. Netherland, 518 U.S. 152, 162 (1996), or
actual innocence, see McQuiggin v. Perkins, 569 U.S. 383, 386 (2013).

Petitioner has not presented the claims raised in the instant petition to the Supreme Court
of Virginia. Because he would be barred from raising these claims if he attempted to do so now,
see Va. Code § 8.01-654(A)(2), Va. R. Sup. Ct. 5:9(a), these claims are procedurally defaulted
and barred from review absent a showing of cause and prejudice or actual innocence.

Petitioner has failed to raise any meritorious arguments to demonstrate cause and
prejudice for his failure to raise his claims in the state court system. When prompted to answer
why he “did not appeal to the highest state court having jurisdiction,” petitioner replied, “I just
found out six years ago... . 1am not from VA. I do not know laws.” See Dkt. No. 9, p. 5.
Petitioner’s ignorance or misunderstanding of the law is not a valid basis to find cause and
prejudice. See Smith v. Wolfe, No. PJIM-10-2007, 2013 WL 1562462, at *4 (D. Md. Apr. 11,

2013) (“Nor does Smith’s misunderstanding of the law regarding exhaustion serve as a valid
Case 1:19-cv-00515-TSE-TCB Document 23 Filed 05/29/20 Page 4 of 7 PagelD# 181

reason to find cause and prejudice.”). And petitioner does not attempt to raise a claim of actual
innocence. Consequently, it is clear that petitioner’s claims are barred from review.
Statute of Limitations

The petition is also defective in that Claim One is untimely.” A § 2254 petition for a writ
of habeas corpus must be dismissed if filed later than one year after (1) the judgment becomes
final; (2) any state-created impediment to filing a petition is removed; (3) the United States
Supreme Court recognizes the constitutional right asserted in the petition; or (4) the factual
predicate of the claim could have been discovered with due diligence. 28 U.S.C. §
2244(d)(1)(A)-(D).

The running of the one-year limitations period is suspended for “[t]he time during which
a properly filed application for State post-conviction or other collateral review with respect to the
pertinent judgment or claim is pending.” 28 U.S.C. § 2244(d)(2). The limitation period is also
subject to equitable tolling in “those rare instances where—due to circumstances external to the
party’s own conduct—it would be unconscionable to enforce the limitation against the party.”
Harris v. Hutchinson, 209 F.3d 325, 328 n.1 (4th Cir. 2000).

In this case, the one-year limitation period began running no later than May 19, 2011, the
last date on which petitioner could have filed a notice of appeal regarding the circuit court’s
April 19, 2011 decision on petitioner’s motion to reconsider his sentence. See Hill v. Braxton,
277 F.3d 701, 704 (4th Cir. 2002). (“[T]he one-year limitation period begins running when direct

review of the state conviction is completed or when the time for seeking direct review has

 

? Because petitioner does not provide details regarding the timing and accrual of Claims Two and
Three, it cannot be stated with certainty that these claims are also untimely. See Dkt. No. 9. As
noted above, however, those claims are procedurally defaulted. And, as explained below, those
claims are not cognizable in a federal petition for writ of habeas corpus. Consequently, even if
these claims have been timely raised, they still do not warrant provision of relief at this juncture.

4
Case 1:19-cv-00515-TSE-TCB Document 23 Filed 05/29/20 Page 5 of 7 PagelD# 182

expired ....”) (citing 28 U.S.C. § 2244(d)(1)(A)); Va. Sup. Ct. R. SA:6 (allowing thirty days to
note an appeal). The window therefore closed no later than May 21, 2012.3 Walsh’s federal
petition, submitted on June 30, 2019, was therefore filed more than seven years late. As a result,
the claim is unreviewable unless petitioner can establish that he is entitled to equitable tolling.*

Respondent construes petitioner’s filing to raise an argument that petitioner failed to raise
Claim One in a timely fashion due to the failures of his attorney. See Dkt. No. 19, p. 9. To the
extent petitioner intended to raise this argument, it is fruitless. See Lawrence v. Florida, 549
US. 327, 337 (2007) (“Attorney miscalculation is simply not sufficient to warrant equitable
tolling, particularly in the post-conviction context where prisoners have no constitutional right to
counsel.”) (citation omitted).

Additionally, perhaps in support of an argument for equitable tolling, petitioner asserts
that he was “in the hole for 4 % years.” Dkt. No. 9, p. 7. But petitioner does not state when this
occurred or how this prevented him from pursuing state or federal remedies. Indeed, petitioner’s
argument—to the extent he rose it in support of equitable tolling at all—does not account for a
period two-and-a-half additional years in which he could have been pursuing such remedies.
Moreover, petitioner raised this argument under the “Ground Two” section in his petition, and its
relevance to Claim One is therefore tenuous. In light of the above, there is no apparent basis for
a finding of equitable tolling in this case, and Claim One is thus barred from review due to its

untimeliness.

 

3 Because May 19, 2012 was a Saturday, the window extended to the following Monday, or the
next day the court was open. See Fed. R. Civ. P. 6(a)(1)(C).

* Because petitioner did not pursue any state post-conviction remedies, he is not entitled to any
statutory tolling. And, as noted above, petitioner has not made any showing of actual innocence.
Consequently, equitable tolling represents petitioner’s only means to avoid dismissal of Claim
One on statute of limitations grounds.
Case 1:19-cv-00515-TSE-TCB Document 23 Filed 05/29/20 Page 6 of 7 PagelD# 183

Petitioner’s Claims are not Cognizable

Even if petitioner’s claims were not procedurally defaulted or barred by the relevant
statute of limitations, they would fail as a matter of law. First, Claims Two and Three are utterly
unrelated to the constitutionality or legitimacy of the convictions petitioner purports to challenge
in this action. Additionally, these Claims do not appear to bear any relation to any federal right
petitioner may possess. As a result, these claims are rightfully dismissed. See 28 U.S.C. §
2254(a) (stating that a district court may consider a petition for writ of habeas corpus “only on
the ground that [the petitioner] is in custody in violation of the Constitution or laws or treaties of
the United States”).

Claim One initially appears to present a closer question, but, upon closer inspection, is
obviously meritless. In this Claim, petitioner asserts that “the Danville police & court charge[d]
[petitioner] with one B&E in Chatham VA” and states that the crime actually occurred in
Danville. See Dkt. No. 9, p. 5. It seems that, in raising this claim, petitioner sought to call into
question whether he had been prosecuted in the proper venue. But because petitioner asserts that
the “B&E” in question occurred in Danville, not Chatham, and because petitioner was convicted
in the Circuit Court for the City of Danville, there appears to have been no error.

In any case, the record does not support petitioner’s claim that he was charged for activity
that occurred outside of the City of Danville. Attached as Exhibit B to respondent’s motion to
dismiss is a “written stipulation” submitted by the state in petitioner’s criminal case. See Dkt.
No. 19-2. This document notes that each incident for which petitioner had been charged
“happened inside the City of Danville.” See id. Consequently, to the extent petitioner sought to
argue that he was improperly prosecuted in an incorrect venue, such a claim is factually

incorrect. Petitioner is thus not entitled to relief.
Case 1:19-cv-00515-TSE-TCB Document 23 Filed 05/29/20 Page 7 of 7 PagelD# 184

Conclusion and Order
For the rcasons stated above, respondent’s motion to dismiss [Dkt. No. 18] is
GRANTED, and it is hereby
ORDERED that the petition for writ of habeas corpus be and is DISMISSED; and it is
further
ORDERED that petitioner’s motion for leave to proceed in forma pauperis [Dkt. No. 10]
be and is DENIED.

To appeal this decision, petitioner must file a written notice of appeal with the Clerk’s
Office within thirty (30) days of the date of this Order. See Fed. R. App. P. 4(a). A written
notice of appeal is a short statement indicating a desire to appeal this Order and noting the date
of the Order petitioner wants to appeal. Petitioner need not explain the grounds for appeal until
so directed by the Court. Failure to file a timely notice of appeal waives the right to appeal this
decision. Petitioner must also request a certificate of appealability from a circuit justice or judge.
Sec 28 U.S.C. § 2253 and Fed. R. App. P. 22(b). This Court expressly declines to issue such a

certificate for the reasons stated in the Memorandum Opinion.

The Clerk is directed, pursuant to Rule 58 of the Federal Rules of Civil Procedure, to
enter final judgment in favor of respondent Carl Manis, to send a copy of this Order to petitioner

and counsel of record for respondent, and to close this civil action.

Entered this L | day of | a 2020.
Alexandria, Virginia

 
